           Case 2:08-cr-00064-JCM-EJY Document 858 Filed 08/02/21 Page 1 of 2



1
                                 UNITED STATES DISTRICT COURT
2

3                                       DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                         Case No.: 2:08-cr-00064-JCM-GWF
5                 Plaintiff,
6                                                      ORDER
     vs.
7
     STEVEN GRIMM,
8
                    Defendant.
9

10

11          Presently before the court are defendant Steven Grimm’s pro se motion for

12   compassionate release under the FIRST STEP Act (ECF No. 851) and motion to dismiss his
13
     appointed counsel (ECF No. 855).
14
            This court’s local rules dictate that “a party who has appeared by attorney cannot while
15

16   so represented appear or act in the case. This means that once an attorney makes an appearance

17   on behalf of a party, that party may not personally file a document with the court; all filings
18
     must thereafter be made by the attorney.” LR IA 11-6(a). Grimm filed the two motions before
19
     the court pro se even though he was appointed counsel in August 2020 to assist with his
20

21   compassionate release and his § 2255 motion. (ECF No. 856).

22          Grimm’s appointed counsel Kelsey Bernstein avers in a status report that she will
23
     continue to represent Grimm to the best of her abilities but if the court dismisses her as counsel,
24
     the court should appoint standby counsel as Grimm has “refused the legal assistance of
25

26   appointed counsel by withholding consent to file documents and thereafter filing motion on

27   his own behalf in proper person.” (Id. at 3).
28
           Case 2:08-cr-00064-JCM-EJY Document 858 Filed 08/02/21 Page 2 of 2



1          Accordingly,
2
           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Grimm’s motions
3
     (ECF Nos. 851, 855) be, and the same hereby are, DENIED without prejudice. Bernstein shall
4

5    consult with Grimm and determine whether she should file a proper motion to withdraw as

6    counsel.
7
           IT IS FURTHER ORDERED that the court’s recent order appointing CJA counsel
8
     (ECF No. 854) be, and the same hereby is, VACATED.
9

10         DATED August 2, 2021.

11
                                                    JAMES C. MAHAN
12
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
